Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment and arguments are not persuasive over 35 U.S.C. 101 rejections. Accordingly, claimed invention recites an abstract idea of collecting, analyzing, manipulating and displaying data. The claims merely process data using a black-box machine learning model and presents results to a user, i.e., analysis using a computer. All limitations can be performed in human-mind with pen and paper, and claims merely invoke using a black-box machine learning model to perform the limitations. The black-box machine learning model is recited at a high-level of generality such that one would not know how an improvement to black-box machine learning is achieved. Arguably, the term “black-box machine learning model” could be substituted with generic term “computer algorithm” and fit within the scope of the invention, hence, generic analysis using a computer. Thus, abstract idea rejections are maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018); and Electric Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:

	determining a local variance of a test sample in a test dataset, the local variance representing uncertainty of a prediction by the black-box machine learning model; [Abstract idea of analyzing data. Mental Process. A human-mind can determine a local variance of a test sample. Here, dataset is merely being processed by a machine learning model, i.e., analysis using a computer.]
	initializing, for the test sample, optimal compensations, wherein the optimal compensations are optimal perturbations to test sample values of respective components of a multivariate input variable; [Abstract idea of initializing a data set. Mental Process. A human-mind can initialize optimal compensation for the test sample.]
	determining, for the test sample, local gradients at the test sample values plus values of respective ones of the optimal compensations; [Abstract idea of analyzing data. Mental Process. A human-mind can determine local gradients for the test sample.]
	updating the optimal compensations, based on the local variance and the local gradients; determining whether the optimal compensations converge; and [Abstract idea of manipulating and analyzing data. Mental Process. A human-mind can update optimal compensation and determine whether optimal compensations converge.]
	in response to determining that the optimal compensations converge, diagnosing the anomalies detected by the black-box machine learning model, using the optimal compensations; and [Abstract idea of analyzing data. Mental Process. A human-mind can diagnose anomalies detected using optimal compensations. Here, anomalies are merely detected by a machine learning model, i.e., analysis using a computer.]
Electric Power Group.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used as “a self-verifying voting system” – Voter Verified, 887 F.3d at 1384-85, 126 USPQ2d at 1504. ([“Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.”]). MPEP 2106.04(a)(2) Mathematical Concepts and Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 2 recites the following:
	The computer-implemented method of claim 1, further comprising: in response to determining that the optimal compensations do not converge, reiterating determining the local gradients, updating the optimal compensations, and determining whether the optimal compensations converge, with latest 
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 3 recites the following:
	The computer-implemented method of claim 1, wherein the optimal compensations is initialized with negligible random numbers which are close to zero. [Abstract idea of initializing a dataset.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 4 recites the following:

	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 5 recites the following:
	The computer-implemented method of claim 1, further comprising: in response to determining that a deviation between a test sample value of an output variable and a predicted value by the black-box machine learning model is less than a predetermined threshold, determining that convergences of the optimal compensations are reached; and wherein the predicted value is calculated corresponding to the test sample values plus the values of the respective ones of the optimal compensations. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology.

	Claim 6 recites the following:
	The computer-implemented method of claim 1, further comprising: in response to determining that respective ones of the local gradients are less than a predetermined threshold, determining that convergences of the optimal compensations are reached. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 7 recites the following:
	The computer-implemented method of claim 1, further comprising: receiving the test dataset; receiving parameters for determining the optimal compensations; and wherein the parameters includes a hyperparameter controlling an overall scale of the optimal compensations, a hyperparameters controlling a sparsity of the optimal compensations, and a hyperparameter representing a learning rate. [Abstract idea of receiving abstract data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claims 8-14 are rejected based on similar rationale given to claims 1-7.
	Claims 15-20 are rejected based on similar rationale given to claims 1-6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113